United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1025
Issued: December 5, 2012

Case submitted on the record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2012 appellant filed a timely appeal from the February 6, 2012 decision of
the Office of Workers’ Compensation Programs’ (OWCP), which denied her claim for a
recurrence. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of partial
disability beginning January 7, 2011 causally related to her April 29, 2010 employment injury.
FACTUAL HISTORY
On May 25, 2010 appellant then a 46-year-old mail handler, filed an occupational disease
claim alleging that she sustained carpal tunnel syndrome as a result of repetitive grasping,
squeezing, gripping and stacking hampers. She did not stop work. On July 19, 2010 OWCP
1

5 U.S.C. § 8101 et seq.

accepted right carpal tunnel syndrome and authorized a right carpal tunnel release on August 31,
2010, which was performed by Dr. Christopher Glock, a Board-certified orthopedic hand
surgeon. Appellant returned to work on October 15, 2010 with a 10-pound lifting restriction.
She subsequently stopped working on January 7, 2011.
In an October 25, 2010 report, Dr. Glock noted that appellant was seen in for follow up to
her right carpal tunnel release and for her left carpal tunnel syndrome. He explained that her
wounds healed well and there was no sign of infection. Dr. Glock diagnosed right carpal tunnel
release with stiffness and pilar pain. He recommended formal therapy.
In a January 7, 2011 report, Dr. Glock found some right wrist stiffness, hyper-sweating in
the palm area along with swelling and mild limitation of range of motion. He indicated that there
was “no longer any numbness or tingling in the median nerve distribution.” Appellant’s right
carpal tunnel release had progressed with postoperative pain to the point that he was concerned
that she now had reflex sympathetic dystrophy (RSD). Dr. Glock referred her for a stellate
ganglion block evaluation and opined that her condition was a direct result of not being allowed
access to therapy. In a disability certificate also dated January 7, 2011, he placed appellant off
work pending approval for an RSD evaluation.
Appellant filed notice of a recurrence of disability on January 13, 2011 commencing on
October 25, 2010. She stopped work on January 7, 2011 due to RSD symptoms.
In a January 25, 2011 letter, OWCP notified appellant that it had received her recurrence
claim. It advised her that if she was working in a light-duty position before she stopped working
and she believed that her light-duty assignment changed such that it no longer met the
restrictions set by her physician or if she believed that she stopped work due to a worsening in
her work-related condition, then she should submit a narrative report from her physician to
establish her claim.
In a January 19, 2011 attending physician’s report, Dr. Glock diagnosed bilateral carpal
tunnel syndrome and checked a box “yes” in response to whether he believed that the condition
found was caused or aggravated by an employment activity. Appellant’s symptoms had
improved when she was away from the job and were constant over the prior few months.
Dr. Glock placed her off work pending an RSD evaluation.
In a January 31, 2011 report, Dr. Glock stated that “since I [ha]ve last seen [appellant]
and placed her off work, rather than allow her to be seen by a pain management physician and
rather than approve the therapy, they have asked for a narrative report to justify her being off
work or they are not going to pay her. It seems to me that they are one of the proximate causes
of her disability. They are certainly a reason why she is getting worse. I think that it is wholly
unreasonable for them to continue to deny her care.” Dr. Glock opined that appellant was off
work because attempts at keeping her at light duties had not met with success. Without attention
from a pain management physician, a stellate ganglion block or therapy, Dr. Glock stated that
appellant would have permanent residuals directly related to her accepted condition. If forced to
do work with her hand without being treated, appellant would experience pain, increasing
swelling, increasing stiffness and further lack of function. In a February 28, 2011 report,
Dr. Glock noted that she still awaited approval for the requested therapy procedures. He related

2

that appellant could not perform her regular job and repeated his recommendation for additional
treatment. OWCP also received physical therapy notes.2
By decision dated April 13, 2011, OWCP denied appellant’s claim for a recurrence of
disability finding the medical evidence was insufficient to establish that it was due to her
accepted work injury.
On May 13, 2011 appellant requested a review of the written record. In disability
certificates dated February 28 and March 31, 2011, Dr. Glock stated that she remained off work
until further notice. On March 31, 2011 appellant was seen by Dr. Roger Bailey, Board-certified
in pain medicine. Dr. Glock noted that Dr. Bailey agreed with his diagnosis and thought
appellant would be “an excellent candidate for ganglion blocks as well as continued therapy.”
He would turn over her care to Dr. Bailey and would see her after she was finished treatment
with him. Dr. Glock stated that appellant’s “wound is well healed. There is no sign of infection.
[Appellant] no longer has any evidence of carnal tunnel syndrome but still has a stigmata of the
RSD.” On May 7, 2011 she continued to have hyperhydrosis with increased exertion; but no
longer had any numbness or tingling. Dr. Glock determined that her wounds had healed and
there was no sign of infection, no numbness or tingling. He recommended a functional capacity
evaluation and indicated that there was no change to appellant’s work status.
In a July 25, 2011 decision, the hearing representative affirmed the April 13, 2011
decision finding that appellant had not established a recurrence of disability beginning
January 7, 2011.
On November 8, 2011 appellant requested reconsideration. She indicated that the
decision letter had someone else’s name on it and her claim may have been mixed up. OWCP
received additional evidence including copies of previously submitted reports. A June 2, 2011
disability certificate from Dr. Glock advised that appellant could return to work with a restriction
keeping the right wrist at medium level. In March 24 and April 27, 2011 treatment reports,
Dr. Bailey stated that she had carpal tunnel symptoms since February 2010. On March 24, 2011
he stated that appellant’s right hand pain continued. Dr. Bailey diagnosed CRPS and right hand
pain and noted treatment options. On April 27, 2011 he stated that appellant was progressing
quite well with physical therapy, her pain had decreased and that she had a good prognosis.
By decision dated February 6, 2012, OWCP denied modification of the July 25, 2011
decision.
LEGAL PRECEDENT
Section 10.5(x) of OWCP’s regulations provide that a recurrence of disability means an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness. The term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness
2

OWCP authorized physical therapy treatment in 2011.

3

is withdrawn (except when such withdrawal occurs for reasons of misconduct, nonperformance
of job duties or a reduction-in-force) or when the physical requirements of such an assignment
are altered so that they exceed his or her established physical limitations.3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantive evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the light-duty job requirements.4
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship, generally, is rationalized medical evidence.5 This consists of a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.6 The physician’s
opinion must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.8
ANALYSIS
Appellant’s claim was accepted for right carpal tunnel syndrome and OWCP authorized
right carpal tunnel release on August 31, 2010. She alleged a recurrence of disability beginning
January 7, 2011. On January 25, 2011 OWCP advised appellant of the type of medical and
factual evidence needed to establish her claim for a recurrence of disability.
Appellant has not alleged a particular change in the nature and extent of her light-duty
job requirements. She must thus provide medical evidence establishing that she was disabled
due to a worsening of her accepted work-related conditions.9
3

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

4

Richard E. Konnen, 47 ECAB 388 (1996); Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

Elizabeth Stanislav, 49 ECAB 540, 541 (1998).

6

Duane B. Harris, 49 ECAB 170, 173 (1997).

7

Gary L. Fowler, 45 ECAB 365, 371 (1994).

8

Walter D. Morehead, 31 ECAB 188 (1986).

9

Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, supra note 4 at 222.

4

Appellant submitted reports from Dr. Glock. On January 7, 2011 Dr. Glock saw her for
follow up of her right carpal tunnel release. He stated that there was “no longer any numbness or
tingling in the median nerve distribution” but noted that postoperative pain had progressed.
Dr. Glock was concerned that she had RSD that was a direct result of not being allowed access to
therapy. He placed appellant off work pending approval for an RSD evaluation. The Board
notes that Dr. Glock did not offer any opinion to establish that she was disabled due to a
worsening of her accepted right carpal tunnel syndrome. Dr. Glock merely expressed that he
believed that appellant had RSD and placed her off work pending an evaluation. The Board
notes that RSD is not an accepted condition and he was speculating that her condition had
worsened.10 Furthermore, his argument that appellant did not have physical therapy does not
appear to be valid as the record contains numerous physical therapy reports. In a January 19,
2011 attending physician’s report, he diagnosed bilateral carpal tunnel syndrome and checked a
box “yes” that this condition was caused by employment noting that her symptoms improved
when she was away from the job. Dr. Glock placed appellant off work pending an RSD
evaluation. The Board notes that OWCP accepted her claim for right carpal tunnel syndrome;
the left side has not been accepted. Additionally, checking of the box “yes” that the disability
was causally related to employment is insufficient without fortifying explanation or rationale, to
establish causal relationship.11 Dr. Glock did not explain how appellant’s disability beginning
January 7, 2011 was caused by a spontaneous change in her accepted right carpal tunnel
syndrome. On January 31, 2011 he advised that she was off work and that it was “wholly
unreasonable” for OWCP to deny her care. Dr. Glock stated that appellant’s attempt to work
light duty was not successful, that she had signs of RSD or CRPS with pain, stiffness and
swelling. However, RSD and CRPS are not accepted conditions and he did not explain how her
disability was due to a spontaneous change in her accepted right carpal tunnel syndrome or how
the denial of any care for her accepted condition caused disability. In February 28, March 31
and May 4, 2011 reports, Dr. Glock indicated that appellant was disabled and noted her treatment
by Dr. Bailey. However, he did not offer an opinion as to the cause of any disability
commencing on January 7, 2011. Likewise, other reports from Dr. Glock indicate that appellant
was disabled but do not specifically explain how appellant’s disability was due to a spontaneous
change in her accepted right carpal tunnel syndrome. The reports are of limited probative value
and do not establish a recurrence of disability beginning January 7, 2011.
In March 24 and April 27, 2011 reports, Dr. Bailey noted appellant’s status but he did not
specifically address how her disability beginning January 7, 2011 was causally related to her
accepted right carpal tunnel syndrome. His reports are therefore insufficient to establish the
claim.

10

See T.M., Docket No. 08-975 (issued February 6, 2009) (where a claimant claims that a condition not accepted
or approved by OWCP was due to an employment injury, the claimant bears the burden of proof to establish that the
condition is causally related to the employment injury through the submission of rationalized medical evidence).
11

Barbara J. Williams, 40 ECAB 649 (1989).

5

The record also contains physical therapy reports. Health care providers such as physical
therapists are not physicians under FECA. Thus, their opinions do not constitute medical
evidence and have no weight or probative value.12
There are no other medical reports of record from a physician that explain how
appellant’s disability beginning January 7, 2011 is causally related to her accepted right carpal
tunnel syndrome.
Appellant has not met her burden of proof in establishing that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the lightduty requirements, which would prohibit her from performing the light-duty position she
assumed after she returned to work.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of disability beginning January 7, 2011 causally related to her April 29, 2010 employment injury.

12

See Jane A. White, 34 ECAB 515, 518 (1983). See 5 U.S.C. § 8101(2). This subsection defines the term
“physician.” See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in
general, can only be given by a qualified physician).

6

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 5, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

